Order entered January 2, 2020




                                             In The
                                     Court of Appeals
                              Fifth District of Texas at Dallas
                                       No. 05-19-01334-CV

                             IN THE INTEREST OF J.M.G.G., A CHILD

                         On Appeal from the 305th Judicial District Court
                                      Dallas County, Texas
                             Trial Court Cause No. JC-18-00579-X

                                            ORDER
        Before the Court are Mother’s and Father’s December 30, 2019 motions for extensions of

time to file their briefs.

        We GRANT Father’s motion and ORDER his brief due by January 9, 2020.

        We GRANT Mother’s motion and ORDER her brief due no later than January 21,

2020.

                                                      /s/   KEN MOLBERG
                                                            JUSTICE